Exhibit 10.18

AMENDMENT ONE

TO THE

OFFICERS’ DEATH BENEFIT PLAN OF NEWMONT

WHEREAS, the Officers’ Death Benefit Plan of Newmont (the “Plan”) was amended
and restated by Newmont USA Limited (the “Plan Sponsor”) effective January 1,
2004; and

WHEREAS, the Plan Sponsor wishes to amend the Plan to address benefit
eligibility for rehired employees; and

WHEREAS, Article X of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2011, as
follows:

1. Article II, “Eligibility,” is amended by adding the following Section 2.02:

Section 2.02. Rehires. In the event a Retiree who met the eligibility
requirements of Section 2.01 is rehired, the rehired Salaried Employee’s
eligibility for benefits during the period he is reemployed with the Company
shall be suspended unless such rehired Salaried Employee satisfies the
eligibility requirements established for a current Salaried Employee under
Section 2.01 (a). Upon the Salaried Employee’s termination, he shall again be
eligible for benefits in the Plan to the same extent as existed immediately
prior to his date of reemployment, or if greater, the amount he would be
eligible to receive as a current Salaried Employee upon his subsequent
retirement or death. This provision shall apply upon each rehire date in the
event a Salaried Employee experiences multiple episodes of reemployment with the
Company.

2. The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.

The foregoing was adopted this 28th day of December, 2011.

 

NEWMONT USA LIMITED By   /s/ Stephen Gottesfeld Name   Stephen Gottesfeld Title
  Vice President & General Counsel

 

Officers’ Death Benefit Plan of Newmont

Amendment One Effective January 1, 2011

Page 1 of 1